Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/921,808 filed on 6 July 2020. The application is a CON of 13/558,749 filed on 26 July 2012 and claims PROV 61/513,499 filed on 29 July 2011. Claims 1-20 are cancelled and claims 21-31 are newly added in a 9 July 2020 preliminary amendment. 	Claims 21-31 are presented for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “306” has been used to designate both linkages between Joe and Bob and linkages between Sports Cars and Bob. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: system 200 (FIG. 3), system 300 (FIG. 4), and linkages 306 (FIG. 4).  	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to 

Claim Interpretation
Claims 21, 30, and 31 recite abstract ideas. These ideas are Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a). The limitations present in the independent claims are indicative of integration into a practical application. Therefore, the claims are not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0072996 A1 to Svendsen et al and US PGPUB 2012/0102130 A1 to Guyot et al.
Regarding Claim 21, Svendsen discloses a computer-implemented method comprising:  	receiving, by a social relevancy engine (FIG. 2, facemail delivery function 20), a notification to be delivered (FIG. 1, 0046, and 0051 provides for receiving, by facemail delivery function 20, a message to be delivered from user 16-1 to intended message recipient user 16-2);  	obtaining, by the social relevancy engine, social graph data representing connections in a social graph (0041 and 0051 provides for obtaining, by facemail delivery function 20, social network distance from a user 16-1 and intended message recipient user 16-2); 	determining that a first user does not have at least a threshold number of connections in the social graph (0041 and 0051 provides for determining that intended message recipient user 16-2 does not meet the maximum social network distance to user 16-1 in the social graph); and  	in response, filtering the first user to receive the notification (0051 provides for in response, blocking/filtering intended message recipient user 16-2 from receiving the message/notification). 	Svendsen doesn’t explicitly disclose a notification to be delivered to a plurality of users; wherein the social graph is a social graph between the plurality of users; wherein the threshold number of connections in the social graph comprises a threshold number (FIG. 2 and 0154-0155 provides for message 21 to be delivered to user 2 and user 2); 	wherein the social graph is a social graph between the plurality of users (FIG. 2 and 0137 provides for social graph 24 measures affinities between users 1, 2, and 3); 	wherein the threshold number of connections in the social graph comprises a threshold number of connections in the social graph to other users receiving the notification (0030 provides for a threshold degree of separation between a sending user and an intended group of recipients); and 	wherein the filtering comprises filtering the first user from a set of users (0154-0156 provides for wherein the filtering comprises filtering user 2 from recipient users 2 and 3). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Guyot for publishing messages to a group of intended recipients based on their degree of separation from a sender. The message delivery of Guyot, when implemented with the server’s delivery function of the Svendsen system, will allow one of ordinary skill in the art to adapt the message delivery based on characteristics of a social graph. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the message delivery of Guyot with the server’s delivery function of the Svendsen 
Regarding Claim 22, the Svendsen/Guyot system discloses the computer-implemented method of claim 21, further comprising:  	preventing delivery of the notification to the filtered first user (Svendsen, 0051 provides for in response, blocking/preventing delivery of the message/notification to the intended message recipient user 16-2).
Regarding Claim 28, the Svendsen/Guyot system discloses the computer-implemented method of claim 21, wherein determining that the first user does not have at least the threshold number of connections in the social graph to the other users receiving the notification comprises:  	computing a score indicative of a number of connections between the first user (Svendsen, 0041 provides for computing a distance/score indicative of a social network distance/number of connections between the sender and user 16) and the other users receiving the notification (Guyot, FIG. 2 provides for a plurality of other users receiving the notification); and  	determining that the score is less than the threshold number of connections (Svendsen, 0041 provides for determining that the social distance is less than a defined maximum social network distance, i.e. the threshold number of connections). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Guyot for publishing messages to a group of intended recipients based on their degree of separation from a sender. The message delivery of Guyot, when implemented with the server’s delivery function of the  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the message delivery of Guyot with the server’s delivery function of the Svendsen system for the desirable purpose of adapting delivery of a message to a plurality of users who meet the degree of separation criteria.
Regarding Claim 29, the Svendsen/Guyot system discloses the computer-implemented method of claim 21, wherein the notification comprises one or more of an email, a text message, or an instant message (Svendsen, 0031 provides for instant message application).
Regarding Claim 30, similar rejection where the computer-implemented method of claim 21 teaches the system of claim 30.
Regarding Claim 31, similar rejection where the computer-implemented method of claim 21 teaches the non-transitory computer program product of claim 31.

Claims 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Svendsen/Guyot system as applied to claim 21 above, and further in view of US PGPUB 2012/0110085 A1 to Malik et al.
Regarding Claim 23, the Svendsen/Guyot system discloses the computer-implemented method of claim 21, further comprising:  	determining that a score is less than a first threshold value (Svendsen, 0041 provides for determining that the social distance is less than a defined maximum social network distance, i.e. the threshold number of connections); and (Svendsen, 0051 provides for in response, blocking/filtering intended message recipient user 16-2) from a set of users to receive the notification  (Guyot, FIG. 2 provides for a plurality of other users receiving the notification). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Guyot for publishing messages to a group of intended recipients based on their degree of separation from a sender. The message delivery of Guyot, when implemented with the server’s delivery function of the Svendsen system, will allow one of ordinary skill in the art to adapt the message delivery based on characteristics of a social graph. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the message delivery of Guyot with the server’s delivery function of the Svendsen system for the desirable purpose of adapting delivery of a message to a plurality of users who meet the degree of separation criteria. 	The Svendsen/Guyot system doesn’t explicitly disclose parsing the notification to determine a sender of the notification and a topic addressed in the notification; and computing a score indicating a relevance of the topic to a second user that is connected to the sender. 	Malik, in a similar field of endeavor, discloses parsing a notification to determine a sender of the notification and a topic addressed in the notification (0021 and 0023 provides for extracting messages to determine the sender and content/topic in the message); and 	computing a score indicating a relevance of the topic to a second user that is (0021, 0026, and 0033 provides for computing a socially relevant match, i.e. a score indicating a relevance, of a content/topic object to a message recipient that is connected to a sender). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Malik for extracting message content for indexing based on social relevance. The social relevant messages of Malik, when implemented with the server’s delivery function of the Svendsen/Guyot system, will allow one of ordinary skill in the art to configure message delivery based on the social relevance of a message to an intended recipient. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the social relevant messages of Malik with the server’s delivery function of the Svendsen/Guyot system for the desirable purpose of adapting delivery of a message to a plurality of users who are relevant to the categorized indexes of a message.
Regarding Claim 24, the Svendsen/Guyot/Malik system discloses the computer-implemented method of claim 23, further comprising:  	preventing delivery of the notification to the filtered second user (Svendsen, 0051 provides for in response, blocking/preventing delivery of the message to the intended message recipient user 16-2).
Regarding Claim 25, the Svendsen/Guyot/Malik system discloses the computer-implemented method of claim 23, wherein the score is based on one or more of a degree of separation between the sender and the second user on the social graph (Malik, 0017, 0026, and 0032 provides for identifying first-order and second-order connections of a message recipient that match the extracted/parsed information), a  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the social relevant messages of Malik with the server’s delivery function of the Svendsen/Guyot system for the desirable purpose of adapting delivery of a message to a plurality of users who are relevant to the categorized indexes of a message.
Regarding Claim 26, the Svendsen/Guyot/Malik system discloses the computer-implemented method of claim 23, wherein:  	the social graph comprises a plurality of nodes comprising a plurality of user nodes (Malik, 0016 provides for the social graph comprises a user object) and a plurality of topic nodes (Malik, 0016 and 0023-0024 provides for the social graph comprises content objects, i.e. topic nodes);  	the plurality of users are represented as respective nodes among the plurality of user nodes (Malik, 0014 and 0016 provides for the plurality of users are represented as user objects/nodes in the social graph); and  	the topic node is one of the plurality of topic nodes (Malik, 0014, 0016, and 0023-0024 provides for the content objects, i.e. topic nodes). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the social relevant messages of Malik with the server’s delivery function of the Svendsen/Guyot system for the desirable purpose of adapting delivery of a message to a plurality of users who are relevant to the categorized indexes of a message.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Svendsen/Guyot/Malik system as applied to claim 23 above, and further in view of US PGPUB 2012/0166452 A1 to Tseng.
Regarding Claim 27, the Svendsen/Guyot/Malik system discloses the computer-implemented method of claim 23, further comprising:  	a third user that is not connected to the sender (Guyot, 0088 provides for in response, permitting delivery of a message to a user the sender is not initially connected with). 	in response, permitting delivery of the notification to the third user (Guyot, 0088 provides for in response, permitting delivery of a message to a user the sender is not initially connected with). 	One of ordinary skill in the art at the time of the claimed invention would have  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the user interest-based message delivery of Guyot with the server’s delivery function of the Svendsen system for the desirable purpose of adapting delivery of a message to a plurality of users who meet the degree of interest criteria with a subject. 	The Svendsen/Guyot/Malik system doesn’t explicitly disclose computing a score indicating a relevance of the topic to a third user; and determining that the score is more than a second threshold value. 	Tseng, in a similar field of endeavor, discloses computing a score indicating a relevance of the topic to a third user that is not connected to the sender (0037 provides for computing a relevance score indicating relevant of a third-party content object, i.e. a topic); and 	determining that the score is more than a second threshold value (0088-0089 and 0107 provides for determining that the relevance score is above a threshold and further providing content object notifications). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Tseng for computing a relevance score for delivery of notifications. The relevance score of Tseng, when implemented with the server’s delivery function of the Svendsen/Guyot/Malik system, will allow one of ordinary  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the relevance score of Tseng with the server’s delivery function of the Svendsen/Guyot/Malik system for the desirable purpose of adapting delivery of a message to a plurality of users who are relevant to the content of a message.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,614,807 B2 to Spivack et al discloses matching message content against an interest profile using a score.
US PGPUB 2010/0318613 A1 to Souza et al discloses blocking messages based on social relationships.
US PGPUB 2012/0066618 A1 to Barker et al discloses presenting content items based on recentness. 
US Patent 7,801,971 B1 to Amidon et al discloses that a user specifying other users within a maximum degree of separation.
US PGPUB 2013/0311563 A1 to Huberman et al discloses determining a social network participant’s influence and passivity.
US PGPUB 2013/0029765 A1 to Parks et al discloses a computer game activity that filters delivery based on social graph characteristics.
US PGPUB 2012/0239763 A1 to Musil discloses filtering posts based on a user’s social network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459